Citation Nr: 1132329	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  99-16 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of infections of the left hip.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to April 1967 and from March 1968 to September 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2002, the Veteran appeared at the RO and offered testimony at a hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that this matter was previously before the Board, and adjudicated in a decision dated in May 2004.  In that decision, the Board denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In an Order dated in January 2007, the Court granted a Joint Motion of the parties to vacate the Board's May 2004 decision and remand it back to the Board for development consistent with the Joint Motion.  Pertinently, the Joint Motion stipulated that VA violated its duty to assist by failing to take appropriate steps to locate and obtain a computer record from VA physician, Dr. B, who is alleged to have stated that the Veteran's infections were attributable to VA treatment.  After conducting development pursuant to the Joint Motion, the Board thereafter denied the claim in a December 2008 decision.  The Veteran appealed that decision to the Court; and in an August 2009 Order, pursuant to a Joint Motion, the Court remanded the matter to the Board for action to comply with the Joint Motion.  This case was remanded by the Board in February 2010 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran appeals the denial of compensation benefits under 38 U.S.C.A. § 1151 for residuals of infections of the left hip.  In February 2010, the Board remanded the issue on appeal with instructions to the RO to locate Dr. B and request that he provide a statement as to the cause of the Veteran's chronic infections of the left hip.  

The RO located Dr. B in private practice.  Thereafter, they sent him letters dated in October 2010 and December 2010 requesting an opinion as specified in the February 2010 remand.  Dr. B did not respond.  

In January 2011, the RO sent the Veteran a letter outlining the efforts made to locate Dr. B and obtain an opinion from him.  The RO then stated that the Veteran had 10 days to reply or a determination on the evidence of record would be made.  Within three days of the letter, the Veteran's representative responded that ten days was not enough time for them to get the information that they needed.  

The RO issued a Supplemental Statement of the Case (SSOC) in March 2011.  They informed the Veteran that he had 30 days from the date of the letter to respond.  Within 30 days, in April 2011, the Veteran's representative sent a letter to the RO requesting an extension of time to respond to the SSOC as they were in the process of obtaining additional medical evidence.  

Although the Veteran submitted a timely request for an extension of time, it does not appear in the record that the RO responded to the request for an extension of time.  As such, we find that a remand is warranted so that the RO can respond to the Veteran's request.  

In regards to Dr. B, we note that he has not responded to the RO's request for an opinion.  The Veteran has been notified of Dr. B's failure to reply to the RO's requests.  We find that the RO has satisfied its duty to assist in this regard.  However, the Veteran and his attorney are free to supplement the record with such evidence if obtained.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should reply to the Veteran's April 2011 request for an extension of time to respond to the March 2011 SSOC.  

2. Thereafter, if necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, he and his attorney should be provided a supplemental statement of the case.  The case should then be returned to the Board for further consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


